TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00285-CR
NO. 03-05-00286-CR





Robert Michael Porter, Appellant

v.

The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
NOS. 695017 & 695018
HONORABLE NANCY WRIGHT HOHENGARTEN, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Informations accusing appellant Robert Michael Porter of possessing less than two
ounces of marihuana and evading arrest were filed in Travis County cause numbers 695017 and
695018.  At his trial in cause number 695018, Porter admitted his guilt in cause number 695017 and
that unadjudicated offense was taken into consideration in determining his sentence.  See Tex. Pen.
Code Ann. § 12.45 (West 2003).  Porter filed notices of appeal in both causes.
There is no right of appeal from an order granting a section 12.45 motion.  Lackie v.
State, 70 S.W.3d 344, 345 (Tex. App.—Waco 2002, no pet.); Hilburn v. State, 946 S.W.2d 885, 886
(Tex. App.—Fort Worth 1997, no pet.).  Appeal number 03-05-00285-CR is dismissed.
The trial court has certified that cause number 695018 is a plea bargain case and
Porter has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  Appeal number 03-05-00286-CR is
dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   June 17, 2005
Do Not Publish